Title: From Thomas Jefferson to Margaret Bayard Smith, 27 March 1808
From: Jefferson, Thomas
To: Smith, Margaret Bayard


                  
                     Mar. 27. 08.
                  
                  Th: Jefferson returns mrs Smith many thanks for the plants she was so kind as to send him yesterday, and which are very acceptable. he will not give mrs Smith the additional trouble of taking care of them through the season, but sends them up to mr Maine who has some others in charge for him. he does not recollect whether he gave mrs Smith some plants of the Aspen, of a parcel he formerly brought here from Monticello. if he did not, or if she would wish for more, he has here another parcel from which he will supply her with pleasure, if she wishes to plant any. it is a beautiful tree. he salutes her with esteem & respect. 
               